Citation Nr: 0336839	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from December 1976 to March 
1977.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
hypertension.  

The Board notes that in statements on appeal, the veteran has 
raised the issue of whether there was clear and unmistakable 
error in the June 1977 rating decision which denied service 
connection for hypertension.  Such issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

The RO denied a claim for service connection for hypertension 
in June 1977, and the veteran did not appeal.  Evidence 
submitted since then is cumulative or redundant, or does not 
related to an unestablished fact necessary to substantiate 
the claim, or does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hypertension, and the June 
1977 decision is final.  38 U.S.CA. §§ 5108, 7105 (West 
2003); 38 C.F.R. § 3.156 (2003).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
30, 1976 to March 21, 1977.  His available service personnel 
records include a notation that he was separated due to a 
failure to meet established physical standards (no 
disability).  

The veteran's service medical records indicate that on a 
medical history form at the time of the December 1976 
enlistment examination, he checked that he did not have high 
or low blood pressure.  The objective December 1976 
enlistment examination report noted a blood pressure reading 
of 154/76.  There was also a notation that the veteran's 
heart and vascular system were normal.  A January 1977 
treatment entry reported a blood pressure reading of 140/90.  
A February 1977 entry indicated blood pressure readings of 
140/100 sitting, 142/110 standing, and 138/98 recumbent.  As 
to an assessment, it was noted that the veteran had increased 
blood pressure with possible nose bleeding.  Another February 
1977 entry noted that the veteran would have his blood 
pressure checked for five days.  Blood pressure readings 
ranged from 128 to 132 systolic and from 90 to 102 diastolic.  
Additional February 1977 entries indicated blood pressure 
readings of 144/96, 160/98 and 150/60.  The five-day blood 
pressure report noted blood pressure readings ranging from 
138 to 168 systolic and from 98 to 120 diastolic.  A February 
1977 consultation report noted a blood pressure reading of 
130/80 and indicated that the veteran had hypertension which 
existed prior to service.  A February 1977 narrative summary 
reported that a five day blood pressure check showed 
consistent diastolic pressure greater than 90 and systolic 
pressure greater than 140.  The diagnosis was high blood 
pressure (hypertension) etiology unknown.  A March 1977 
report of medical board proceedings noted that the veteran 
had hypertension, that it existed prior to service, and that 
it was not aggravated by service.  

In May 1977, the veteran filed a claim for service connection 
for hypertension.  

In June 1977, the RO denied service connection for 
hypertension.  It was noted that it was determined during 
service that the veteran did not meet the medical fitness 
standards for induction because of high blood pressure 
(hypertension), etiology unknown, which existed prior to 
service and was not aggravated by service.  The RO indicated 
that it concurred in the service department's findings.  The 
veteran did not appeal.  

In June 2002, the veteran submitted a request to reopen his 
claim for service connection for hypertension.  

Private treatment records dated from November 1999 to January 
2002 show that the veteran was treated for several disorders 
and included elevated blood pressure readings.  Blood 
pressure readings ranged from 118 to 138 systolic and from 80 
to 102 diastolic.  

VA treatment records dated from March 2001 to June 2002 
indicate that the veteran was treated for disorders including 
hypertension.  A June 2002 entry noted a blood pressure 
reading of 148/90.  The assessment included high blood 
pressure.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to reopen his previously denied claim for 
service connection for hypertension.  Identified medical 
records have been obtained, and a VA examination is not 
warranted where the issue is whether new and material 
evidence has been submitted to reopen a claim.  There has 
been adequate compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A: 38 C.F.R. 
§ 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran had active service of 90 days or more, 
service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Hypertension means persistently high blood pressure.  Various 
criteria for what is considered elevated blood pressure have 
been suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1981).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The veteran did not appeal the June 1977 RO decision which 
denied service connection for hypertension, and that decision 
became final.  The evidence considered at the time of the 
June 1977 RO decision included the veteran's service medical 
records which indicated that at the time of the December 1976 
enlistment examination, he had a blood pressure reading of 
154/76 (i.e., elevated systolic pressure).  Subsequent 
service medical records show multiple elevated blood pressure 
readings and a diagnosis of hypertension.  A March 1977 
report of medical board proceedings noted that the veteran 
had hypertension, that it existed prior to service, and that 
it was not aggravated by service.  

The evidence submitted since the June 1977 RO decision 
includes private and VA medical records dated from 1999 to 
2002 which reflect elevated blood pressure readings.  The 
additional medical evidence showing treatment for high blood 
pressure, which was established at the time of the previous 
decision, is cumulative and redundant, and thus not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  The veteran has not submitted any evidence 
indicating that his hypertension was incurred in or 
aggravated by service.  The evidence submitted since the June 
1977 RO decision does not raise a reasonable possibility of 
substantiating the veteran's claim, and thus it is not 
material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the June 1977 RO decision.  Thus, the 
claim for service connection for hypertension may not be 
reopened, and the June 1977 decision remains final.  


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



